Beaed, J.
The hill is filed to enforce the liens of certain mechanics and laborers on a lot, and the improvements on it, lying near the city of Memphis. The following facts are disclosed in *699the record: James Gibson purchased from one Bailey the property, and took from his vendor a deed which contains this c] arise:
“One of the inducements for the sale and conveyance of this lot by said J. A. Bailey to said Gibson is that said Gibson has agreed with said Bailey to improve the same with a two-story, stone-veneered dwelling house, with eight rooms, according to plans and specifications prepared by said Gibson, and this day submitted to said Bailey, and has further agreed to inclose the lot with a neat and substantial fence, and to erect and construct all necessary outhouses, cistern, and walks upon the lot, the entire improvements to cost not less than $2,500, and to be completed in eight months from this date.
“Now, to assist said Gibson to make these improvements, said Joseph A. Bailey agrees to lend him the sum of $1,1.91.51, to be paid over thus: $897.17 when the walls, roof, and plastering are completed, and receipted bills for all labor and material are produced showing the property to be free from lien. The rest of the money is to be paid out as follows: $397.17 when the doors and windows are in place, and the inside finish of the whole building is on. The remaining $397.17 thirty-five days after the completion of the entire work, provided the property is then, free from all lien other than that for Bailey’s benefit.”
Before its registration, however, the vendee be*700gan the erection of the house, as he was obligated to do, and continued the work of improvements until his death in the August following. During its progress the complainants, as well as the intervenors in this cause, upon contracts made with him, furnished materials for and bestowed labor upon its construction. At his death the balances claimed in the bill and intervening petitions were due from him on these contracts, and the object of the present bill is to enforce these liens against the property, as superior to those of the vendor. Are they superior? We think they are.
Having vested title in Gibson and placed hitu in possession of the lot under a contract to build this house, according to plans and specifications, and at a price approved by the vendor, upon what equitable principle can the latter now decline to recognize the claims of laborers and ma-terialmen, who aided this vendee in his' effort to comply with his contract? Bailey, when he imposed this obligation, as a matter of law, was bound to know that if in the erection of the contemplated improvements Gibson failed to . pay these parties, liens in their favor would arise, which might be enforced against the property. That he anticipated this contingency is apparent from the face of. the instrument, in which he undertakes to protect himself against loss by such liens by a provision which empowered him to - with-*701bold tbe last installment of tbe sum be agreed to lend until tbe statutory period for fixing liens bad been passed.
Now, as to parties wbo furnished materials for and did labor upon this bouse upon tbe authority of this contract, we can conceive of no rule of equity which can be invoked by Bailey to repel them.
This case is covered by that of Ragan v. Howard, 97 Tenn., 334. Whether the work was doné and 3naterials were furnished before or after the registration of the deed is .immaterial, as it is clear that the liability on these accounts was incurred by Gibson after his contract with Bailey.
The claim of the intervenors, Stewart & Oo., is not before us, as the decree of the Chancellor dismissing their petition was not appealed from.
The decree of the Court below is affirmed.